83 F.3d 427
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert McGILL, Plaintiff-Appellant,v.Stan W. CZERNIAK, Deputy Warden, Defendant-Appellee.
No. 95-15318.
United States Court of Appeals, Ninth Circuit.
Submitted April 3, 1996.*Decided April 26, 1996.

1
Before:  CHOY, SKOPIL, FERGUSON Circuit Judges.


2
MEMORANDUM**


3
Robert McGill, an Arizona state prisoner, filed this civil rights action contending that his First, Fourth, Eighth, and Fourteenth Amendment rights were violated when prison officials conducted strip searches in view of female guards.   The district court granted summary judgment in favor of defendant.   We affirm.


4
There is no First Amendment violation because McGill provided no evidence indicating that the practice of his religion was substantially burdened.  See Bryant v. Gomez, 46 F.3d 948, 949 (9th Cir.1995).   McGill's Fourth Amendment rights were also not violated because the strip searches were reasonably related to legitimate penological interests;  the searches were conducted to suppress a potential escape attempt, control the flow of contraband, and maintain prison security.  See Michenfelder v. Sumner, 860 F.2d 328, 334 (9th Cir.1988).   No Eighth Amendment rights were implicated because there are no allegations that the searches caused physical or psychological pain.  See Jordan v. Gardner, 986 F.2d 1521, 1531 (9th Cir.1993) (en banc).   Finally, McGill's Fourteenth Amendment due process rights were not violated because the prison's failure to adhere to regulations governing inmate searches did not present the type of atypical and significant deprivation that might conceivably create a liberty interest.  See Sandin v. Conner, 115 S.Ct. 2293, 2300 (1995).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3